Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 16, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01197-CR
____________
 
RALPH MYERS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

On Appeal from the 177th District Court
 Harris County, Texas
Trial Court Cause No. 1270569

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court
has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
PER CURIAM
Panel consists of Justices
Seymore, Boyce, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b)